NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   STEWART LEE BRASWELL, Appellant.

                             No. 1 CA-CR 14-0416
                               FILED 4-16-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-436377-001
             The Honorable William L. Brotherton Jr., Judge

                       AFFIRMED AS CORRECTED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                           STATE v. BRASWELL
                           Decision of the Court
Stewart Lee Braswell, Tucson
Appellant


                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Randall M. Howe joined.


N O R R I S, Judge:

¶1            Appellant Stewart Lee Braswell timely appeals from his
convictions and sentences for possession of narcotic drugs, a class 4 felony,
in violation of Arizona Revised Statutes (“A.R.S.”) section 13-3408 (2010),
and possession of drug paraphernalia, a class 6 felony, in violation of A.R.S.
§ 13-3415 (2010). After searching the record on appeal and finding no
arguable question of law that was not frivolous, Braswell’s counsel filed a
brief in accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969),
asking this court to search the record for fundamental error. This court
granted counsel’s motion to allow Braswell to file a supplemental brief in
propria persona, and Braswell did so. We reject the arguments raised in
Braswell’s supplemental brief and, after reviewing the entire record, we
find no fundamental error. Therefore, we affirm Braswell’s convictions and
sentences as corrected.

             FACTS AND PROCEDURAL BACKGROUND1

¶2             On August 1, 2013, a Phoenix Police Department officer
responded to a 911 call made by a hotel employee. The employee directed
the officer to a hotel room where a man had been screaming, making loud
noises, banging on doors to other hotel rooms, and slamming a door very
loudly. As the officer approached, Braswell opened the door and stepped
through the doorway as he was yelling at someone in the room. When
Braswell saw the officer he turned around and attempted to re-enter the
room, but the officer grabbed and handcuffed him. The officer arrested
Braswell for disorderly conduct, and after performing a search incident to
an arrest, he discovered a baggie containing a white rock-like substance in


              1We   view the facts in the light most favorable to sustaining
the jury’s verdict and resolve all reasonable inferences against Braswell. See
State v. Guerra, 161 Ariz. 289, 293, 778 P.2d 1185, 1189 (1989).


                                      2
                           STATE v. BRASWELL
                           Decision of the Court
Braswell’s pants pocket which the officer believed was crack cocaine. The
officer also saw a clear glass pipe fall from Braswell’s handcuffed hands.

¶3              A grand jury indicted Braswell for possession of narcotic
drugs, possession of drug paraphernalia, and disorderly conduct. At trial,
a forensic scientist with the City of Phoenix Police Department Crime
Laboratory testified the white rock-like substance was cocaine, and the
officer testified the glass pipe was consistent with the kind of pipe used to
smoke crack cocaine. The jury found Braswell not guilty of disorderly
conduct but guilty of possession of narcotic drugs and possession of drug
paraphernalia.

¶4           At the sentencing hearing Braswell admitted to having eight
prior felony convictions. The superior court sentenced Braswell as a
category three repetitive offender to mitigated terms of 6 years’
imprisonment for possession of narcotic drugs, a class 4 felony, and 2.25
years’ imprisonment for possession of drug paraphernalia, a class 6 felony,
with both sentences to run concurrently. The court awarded Braswell 130
days of presentence incarceration credit.

                               DISCUSSION

¶5             We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. Braswell received a
fair trial and was represented by counsel at all stages of the proceedings.
Braswell was either present or voluntarily absent at all critical stages of the
case.2

¶6             The evidence presented at trial was substantial and supports
the verdicts. The jury was properly comprised of eight members and the
court properly instructed the jury on the elements of the charges, Braswell’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Braswell was given an opportunity to speak at
sentencing, and his sentences were within the range of acceptable sentences
for his offenses.

¶7           In his supplemental brief, Braswell argues the hotel employee
was “paid off to try to set [him] up,” and the police planted the drugs on


              2Braswell  failed to appear at several pretrial hearings, was
absent on the first day of trial, and elected not to appear for the rest of the
trial. The court was entitled to infer his absences were voluntary pursuant
to Arizona Rule of Criminal Procedure 9.1.


                                      3
                           STATE v. BRASWELL
                           Decision of the Court
him. The record contains no support for either argument, and as discussed
above, the evidence presented at trial was substantial and supports the
jury’s verdicts.

¶8              In our review of the record, we discovered two errors in the
superior court’s sentencing minute entry. First, the minute entry describes
Braswell’s convictions as “repetitive” but lists A.R.S. § “13-702”—the
sentencing statue for first time felony offenders—for each offense. Braswell
admitted to eight prior felonies, and the superior court sentenced him as a
class three repetitive offender. Thus, we correct the sentencing minute
entry to remove the citation to A.R.S. § “13-702” under Count 1 and to
replace the citation to A.R.S. § “13-702” with “13-703” under Count 2.
Second, the minute entry does not reflect the accurate dates of one of
Braswell’s admitted prior felony convictions. Thus, we correct the
sentencing minute entry to replace what currently reads, “Possession of
Cocaine, a felony committed on 03/27/2009 and convicted on 01/27/2010
in Hillsborough County,” with, “Possession of Cocaine, a felony committed
on 03/05/2007 and convicted on 03/07/2009 in Hillsborough County.”

                              CONCLUSION

¶9           We decline to order briefing and affirm Braswell’s convictions
and sentences as corrected.

¶10           After the filing of this decision, defense counsel’s obligations
pertaining to Braswell’s representation in this appeal have ended. Defense
counsel need do no more than inform Braswell of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57
(1984).

¶11             Braswell has 30 days from the date of this decision to proceed,
if he wishes, with an in propria persona petition for review. On the court’s
own motion, we also grant Braswell 30 days from the date of this decision
to file an in propria persona motion for reconsideration.




                                    :ama

                                      4